DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/05/2022, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                               Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent Patent US 11,433,545 to Schoessler et al. Although the conflicting claims at issue are not identical, at least independent claims 1, 9 and 17 have been amended and/or have been re-arranged in wording, but Examiner determines that they are directed to the same scope of invention, and they are not patentably distinct from each other because the claimed method, CRM and system with the associated steps/components recited are obvious over the method, CRM and system recited in the allowed claims 1-20 of parent Patent US 11,433,545 to Schoessler et al.
In other words, the claims are not patentably distinct from each other because the Examiner takes note that the narrower claimed combination of claims 1-20 of parent Patent US 11,433,545 encompass the broader claimed combination of claims 1-20 of the instant application '789.
For example, based on the provided claim language:
At least computer-implemented method claim 1 is obvious over parent computer-implemented method claim 1. 
At least non-transitory CRM claim 9 is obvious over parent non-transitory CRM claim 9.
At least system claim 17 is obvious over parent apparatus claim 17.
Regarding claims 1, 9 and 17, Applicant provides similar, if not identical limitations as in claims 1, 9 and 17 of the above mentioned U.S. Patent, specifically wherein both methods/CRM/Systems include operations of a robotic limb based on determining the current pose, the goal pose, taking an image of at least a portion of an object and performing segmentation technique to isolate a portion of the image data, and further providing a pose adjustment for the robotic limb.

Examiner notes wherein the claims provided in the instant application are slightly broader than the issued U.S. Patent, however, said issued claims would anticipate the claim limitations in the instant application.
Since Claims 2-8, 10-16, and 18-20 are dependent upon a rejected base claims 1, 9 and 17, these claims are being allowed in virtue of their dependency of allowed claims 1, 9 and 17 after a filing of a Terminal Disclaimer. 
Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 9 and 17. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2002/0158599 to Fujita et al - which is directed to [0375] The segmentation unit 132 make a segmentation of an image signal, for example, a segmentation according to colors. The "segmentation" is to identify an area in an image and examine features of the area or map the features in a feature space. The segmentation permits to differentiate between a target object and a background in a pick-up image. An image signal thus segmented by the segmentation unit 132 is supplied to a downstream target object detector 133. [0376] The target object detector 133 detects (identifies) a remarkable portion (target object) from the image information segmented as in the above. The detector 133 detects, for example, a moving portion, that is, a portion varying with the time elapse, as a target object from the segmented image information when the portion fulfills a certain requirement.

US 2019/0015213 to Mahfouz - which is directed to methods and devices for designing patient specific prosthetic cutting jigs and, more specifically, to devices and methods for segmenting bone of the knee and the resulting cutting guides themselves. Moreover, the present disclosure relates to systems and methods for manufacturing customized surgical devices, more specifically, the present disclosure relates to automated systems and methods of arthroplasty cutting guides, systems and methods for image segmentation in generating computer models of knee joint.
US 2018/0199995 to Odermatt et al - which is directed to [0081] As shown in step R2 of FIG. 5A and step T2 of FIG. 8, a three-dimensional patient bone model is generated from the patient bone data via a segmentation process or otherwise. In certain instances, a segmentation process may include outlining or segmenting a boundary of a particular bone on each of a plurality of image scans or slices in a certain plane (e.g., sagittal, transverse, coronal). The segmenting of the image scans provides an outline of points on the bone at discrete increments. The plurality of image scans may be positioned adjacent to each other such that there is a gap between each image scan that is equal to the scan spacing (e.g., 2 mm) of the imaging machine. Generating the bone model entails extrapolating a surface in the gap area between the adjacent image slices so as to make a solid or surface model from the plurality of spaced-apart and segmented image scans. While a segmentation process is described herein, any known method of generating the bone models may be used for the purposes of this discussion.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole. 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-8, 10-16, and 18-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9 and 17.

c.	Therefore, Claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664